DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           HEIDI GERSTEN,
                              Appellant,

                                     v.

                       MRH PROPERTIES, LLC,
                             Appellee.

                   Nos. 4D21-1648 and 4D21-2028

                              [March 10, 2022]

   Consolidated appeals from the County Court for the Fifteenth Judicial
Circuit, Palm Beach County; Marni A. Bryson, Judge; L.T. Case No.
50-2021-CC-001777-XXXX-SB.

  Heidi Gersten, Lantana, pro se.

    Leslie W. Langbein of Langbein & Langbein, P.A., Miami Lakes,
for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.